DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (US 2018/0313718 hereinafter Traverso), in view of Stone et al. (US 2014/0043050 hereinafter Stone)
As to claim 1, Traverso discloses in Figs. 1-6B, A device for testing a photonic circuit forming part of a semiconductor wafer (See the abstract), comprising a photonic test chip (205 as shown in Fig. 2) comprising, on the side of a first surface of the chip: micropillars (conductive pad as shown in paras 0028), each intended to be placed in contact with a corresponding electric connection pad of the photonic circuit (205 as shown in Fig. 2, and para 0028); 
Traverso does not discloses first optical input/output ports, each intended to be optically coupled to a second corresponding optical input/output port of the photonic circuit.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Traverso, and provides first optical input/output ports, each intended to be optically coupled to a second corresponding optical input/output port of the photonic circuit (para 0011), as taught by Stone for transmitting well the signal during test.
As to claim 2, Stone discloses in Figs. 1-3, wherein a first vertical grating coupler forms one of the first ports (para 0023).
As to claim 3, Stone discloses in Figs. 1-3, wherein said first coupler is intended to be optically coupled to a second vertical grating coupler forming one of the second ports (para 0023, 0025).
As to claims 4, 15, Traverso in view of Stone discloses all of the limitations except for wherein the micropillars have a height in the range from 5 to 20 pm, preferably identical for all the micropillars.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made wherein the micropillars have a height in the range from 5 to 20 pm to easily make contact during test, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In realer, 105 USPQ 233. 
As to claim 5, Traverso disloses in Fig. 1-6B, all of the limitations except for mentioning the test station comprising: a mobile table intended to receive the semiconductor wafer; and a mobile arm intended to support the test chip.
However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to provide the 
 As to claim 6, Traverso discloses in Fig. 1-6B, wherein the test chip comprises a source of a light
Signal (para 0033, 0048).
As to claim 7, Traverso discloses in Fig. 2, wherein the light source is optically coupled to at least one of the first ports via at least one waveguide (220A as shown in Fig. 2) of said test chip (para 0042).
AS to claim 8, Traverso discloses in Fig. 2, wherein each of the first ports and of the second ports is a vertical grating coupler (240 as shown in Fig. 2), a vertical illumination photodiode, or a vertical cavity surface-emitting laser diode.
As to claim 9, Traverso discloses in Fig. 2, wherein the test chip comprises electric connection pads on the side of a second surface opposite to the first surface, and electrically-conductive through vias electrically coupling the micropillars to said pads (para 0028).
Claims 10-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (US 2018/0313718 hereinafter Traverso), in view of Stone et al. (US 2014/0043050 hereinafter Stone), and further in view of Lesea (US 10,042,131 hereinafter Lesea)
As to claim 10, Traverso in view of Stone discloses all of the limitations except for further comprising a printed circuit board arranged on the side of the second surface of the test chip, the printed circuit board being electrically connected to the pads of the test chip.
However, Lesea discloses in Fig. 2, further comprising a printed circuit board arranged on the side of the second surface of the test chip, the printed circuit board being electrically connected to the pads of the test chip.

As to claim 11, Lesea discloses in Fig. 9, a processing circuit (930 as shown in Fig. 9) configured to deliver electric test signals and to receive electric signals representative of the result of the test. 
As to claim 12, Lesea discloses in Fig. 9, wherein the test chip comprises the processing circuit (930 as shown in Fig. 9).
As to claim 13, Lesea discloses in Fig. 9, an electronic chip comprising the processing circuit (930 as shown in Fig. 9), wherein said electronic chip is interposed between the second surface of the test chip and the printed circuit board (PCB  905) and is electrically connected to the pads of the test chip, or wherein said electronic chip is assembled on the printed circuit board and is coupled to the pads of the test chip via the printed circuit board (PCB 905).
As to claim 14, Lesea discloses in Fig. 9, wherein the first ports and the micropillars (230 as shown in Fig. 2) are arranged based on the positions of the second ports and of the connection pads of the photonic circuit, so that when the micropillars (230 as shown in Fig. 2) are in contact with the pads of the photonic circuit, the first ports are optically coupled to the second ports (col. 6, lines 35-55).
As to claim 18, Lesea discloses in Fig. 9, comprising an electronic chip comprising the processing circuit (930 as shown in Fig. 9), wherein said electronic chip is interposed between the second surface of the test chip and the printed circuit board and is electrically connected to the pads of the test chip, or wherein said electronic chip is assembled on the printed circuit board (PCB  905) and is coupled to the pads of the test chip via the printed circuit board (PCB  905 as shown in Fig. 9).
Allowable Subject Matter
Claims 16-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 16-17, the prior art alone and/or in combination with other in record does not disclose placing the first surface of the test chip opposite a surface of the photonic circuit having the second ports arranged on its side; and maximizing a quantity of light transmitted from the first output port to the first input portion via the second input port, the waveguide, and the second output port.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	2/27/2021